Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 10/04/2021. Claims 1, 11, and 17 have been amended. Claims 8, and 19 are canceled. Claims 1-7, 9-18, and 20 are pending in this Office Action.
Information Disclosure Statement
3.	The references listed in the IDS filed 09/29/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

  EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mark Lehi Jones (Reg. No.: 63,064) on 12/07/2021 at 404-885-3561.

In claims:

Please replace claims 1, 3, 11, 13, 16 and 17 with the amended claims 1, 3, 11, 13, 16 and 17. 
Claims 10, and 20 canceled.



Amendments to the Claims:

1. (Currently Amended)  A method of identifying and de-duplicating records in a database containing a plurality of entity representation records, each entity representation record including a unique record identifier and a plurality of fields, each field capable of containing a field value, the method comprising:
	for each record of the plurality of entity representation records, determining a field-level deletion neighborhood for two or more field combinations of the record and for each field value, the determining the field-level deletion neighborhood comprising:
		determining field hash values;
		creating field permutations;
		omitting at least one field for each permutation of the field permutations;
determining combined record hash values for each permutation;
associating each record hash value to [the] a unique entity identifier; 
wherein determining the field-level deletion neighborhood comprises determining one or more field string fragments;
	for each entity representation record;
		searching other entity representation records for matching combined record hash values; and 
		assigning one or more of a unique entity identifier and a duplicate entity identifier to the other entity representation records having  matching combined record hash values. 

 removed entity representation records in a data preserving field identified by at least the unique entity identifier.

10.  (Canceled)  

11.  (Currently amended) A deduplication system, comprising: 
	a database containing a plurality of entity representation records, each entity representation record including a unique entity identifier and a plurality of fields, each field capable of containing a field value;
one or more processors; and
memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to:
		for each record of the plurality of entity representation records, determine a field-level deletion neighborhood for two or more field combinations of the record and for each field value, the field-level deletion neighborhood is determined by:
			computing field hash values;
			creating field permutations;
			omitting at least one field for each permutation of the field permutations;
computing combined record hash values for each permutation;
associating each record hash value to the unique entity identifier; 
wherein determining the field-level deletion neighborhood comprises determining one or more field string fragments;
		for each entity representation record;
			searching other entity representation records for matching combined record hash values; and 
		assigning a duplicate entity identifier to the other entity representation records having  matching combined record hash values 

13.  (Currently amended) The deduplication system of claim 12, wherein the instructions further cause the system to save at least one unique field value of  removed entity representation records in a data preserving field identified by at least the unique entity identifier.

16.  (Currently amended) The deduplication system of claim [16] 11, wherein the two or more field combinations of the record comprise required fields that include city and state fields.

17.  (Currently amended) A method of finding records in a database using incomplete search criteria, the database containing a plurality of entity representation records, each entity representation record including a unique entity identifier and a plurality of fields, each field capable of containing a field value, the method comprising:
	for each record of the plurality of entity representation records, determining a field-level deletion neighborhood for two or more field combinations of the record and for each field value, the determining the field-level deletion neighborhood comprises:
		determining field hash values;

		omitting at least one field for each permutation of the field permutations;
determining combined record hash values for each permutation;
associating each record hash value to the unique entity identifier; 
	for each entity representation record;
wherein determining the field-level deletion neighborhood comprises determining one or more field string fragments;
		searching other entity representation records for matching combined record hash values; and 
		assigning the unique entity identifier to the other entity representation records having  matching combined record hash values.

20.  (Canceled)  










Allowable Subject Matter
5. 	Claims 1-7, 9, and 11-18 are allowed.
	The closest prior art, US Patent No. 10,152,479 B1 of Granstrom et al. (hereinafter Granstrom) teaches a method and system for identifying representative media items are provided, users can upload media items to a system. The media items can be matched to reference media items. Candidate representative media items can be selected from matching media items. Representative media items can be selected, from the candidate representative media items, to represent partially matching media items; wherein the closest prior art, US Patent No.: 10,838,923 B1 of Menezes et al. (hereinafter Menezes) teaches a storage system with deduplication facilitates optimizing storage capacity by moving the identified files to less expensive storage without deduplication. Any set of files can be examined to remove files that are identified as files that do not deduplicate well. The process of identification includes arranging the files in a predefined order and using bitmap representations of the unique segments in the files to determine a count of different segments in neighboring next files compared to the previous files, and removing from deduplication any next files that exceed a difference threshold.
Also, Granstrom and Menezes fail to teaches determining field hash values;  creating field permutations; omitting at least one field for each permutation of the field permutations; determining combined record hash values for each permutation; associating each record hash value to a unique entity identifier; wherein determining the field-level deletion neighborhood comprises determining one or more field string fragments.
	However, the prior arts of record such as Granstrom and Menezes not teach or fairly suggest the steps as for each entity representation record; searching other entity representation records for matching combined record hash values; and assigning a duplicate entity identifier to the other entity representation records having matching combined record hash values.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

6. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/22/2021									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156